Case 1:21-cr-00188-RDM Document 39 Filed 08/25/21 Page 1 of 2
         Case 1:21-cr-00188-RDM Document 39 Filed 08/25/21 Page 2 of 2



                               CERTIFICATE OF SERVICE

       On this 25th day of August 2021, a copy of the foregoing was served upon all parties

as forwarded through the Electronic Case Filing (ECF) System.

                                                   /s/ Carolyn A. Stewart
                                                   Carolyn A. Stewart
                                                   Attorney




                                             2
